EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Attorney Kevin Reiffel on 27 September 2021.
The application has been amended as follows: 
In the claims: 
In claim 3: on line 2, after “memory material, and said”, inserted –second--; 
Cancelled claims 16-39. 
In the specification: 
In paragraph [001]: On line 2, after “filed January 14, 2014,” inserted –now U.S. Patent 10,548,606,--. 

Election/Restrictions
Claims 1, 3-15 are allowable. 
The restriction requirement among the species as set forth in the Office action mailed on 3 August 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 

As such, claims 8, 9, 12-14 are rejoined. Claims 16-39 were cancelled via the examiner’s amendment above. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination of elements, as claimed. In particular, claim 1 requires a shape memory filament, a stretch resistant fiber without shape memory and a plurality of concentric coils. The prior art teaches a plurality of concentric coils (see Wallace’457 and US Patent Application 2013/0190801 to Divino et .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Lindsey Bachman


/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        27 September 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771